This is an appeal by the state upon a question reserved by the state from a judgment of the county court of Major county, sustaining a demurrer to an information.
The defendant was charged by information with having the possession of a still worm and still, under the provisions of section 2, c. 42, Session Laws Oklahoma 1923-24, which in part reads as follows:
"* * * It shall be unlawful for any person to keep, or have in his possession * * * upon any premises under the ownership or control of such first party, any still worm or still, without that he first register the same with a proper United States officer," etc.
The charging part of the information is:
"* * * That the said Charley Williams, * * * in the county of Major and state of Oklahoma, on or about the first day of June, 1927, did then and there willfully and unlawfully keep and have in his possession a still worm and still without first registering the said still worm and still with a proper United States officer," etc.
The demurrer to this information is that it does not state a public offense, and is so vague, indefinite, and uncertain that it is impossible to ascertain what offense is attempted to be charged, and does not inform the defendant in clear and concise language the crime sought to be charged. The offense is statutory, and this court has frequently held that, where the statute states all the elements *Page 432 
of the crime, it is sufficient to charge the crime in the language of the statute, or in words of similar import. Section 2562, Comp. Stat. 1921; State v. Feeback, 3 Okla. Cr. 508,107 P. 442; Robinson v. State, 8 Okla. Cr. 667, 130 P. 121, 122; Castleberry v. State, 10 Okla. Cr. 504, 139 P. 132; Santino v. State, 29 Okla. Cr. 149, 232 P. 859; Saucerman v. State,31 Okla. Cr. 272, 238 P. 228.
Defendant further argues that the information is duplicitous in charging defendant with having the possession of a still worm and a still. Where a statute enumerates several acts or things disjunctively which separately or together shall constitute an offense, the different acts or things may be charged in an information conjunctively. Hogan v. State, 42 Okla. Cr. 188,275 P. 355. It follows that the court erred in sustaining the demurrer.
The case is reversed and remanded, with instructions to the trial court to set aside its order sustaining the demurrer, and for further proceedings in conformity to this opinion.
DAVENPORT and CHAPPELL, JJ., concur.